DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 06/10/2022. In the applicant’s response, claims 1,10, and 19 amended. Accordingly, claims 1-20 are pending and being examined. Claims 1,10, and 19 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2019/0147297, hereinafter “Rogers”) in view of Fano et al (US 2005/0189414, hereinafter “Fano”).

Regarding claim 1, Rogers discloses a computer-implemented method (the method and system for labeling training data to train machine learning models; see abstract and para.14) comprising: 
receiving, by a computing device, feature vectors, each of the feature vectors comprising a plurality of fields comprising values describing attributes of a respective feature vector (the method may receive the input data including “feature matrix” having a set of feature values; see 214/206 of fig.2A, and para.30); 
accessing, by the computing device, a first label for a subset of the feature vectors (the label ensemble matrix 218 may provide respective sets of labels, e.g., labels1, …, labelsp; see 218 of fig.2A and para.35); 
based on the first label for the subset of the feature vectors, generating, by the computing device, a classifier that is configured to associate a given feature vector with a feature vector of the subset of the feature vectors (wherein labels1 may provide a label (i.e., a classifier) assigned to each measurement in the set of measurements, e.g., meas1, …, measm; see 218 of fig.2A and para.35); 
applying, by the computing device, the feature vectors that are not included in the subset of the feature vectors to the classifier; based on applying the feature vectors that are not included in the subset of the feature vectors to the classifier, generating, by the computing device, a dissimilarity matrix (for each label/category among the plurality of categories/labels, a corresponding “category scatter” and “category spacings” are generated. For unlabeled data, “unlabeled data correlative features are mapped to regions near label”; see para.59 lines 1-18); based on the dissimilarity matrix, generating, by the computing device, a graph (the method may generate “the notes of the knowledge” and “the types of relationships” shown in the label ensemble matrix 218 of fig.2A);
for each node of the graph, determining, by the computing device, a second label; and based on the second label and the first label, determining, by the computing device, a training label for each of the feature vectors to identify a likely level (see “first visualization” and “second visualization” for guiding the data labeling process in para.41).  

Rogers does not disclose: wherein “each of the feature vectors corresponding to a service consumer and comprising a plurality of fields”, “at least one of the plurality of fields being associated with a service” to “identify a likely level of consumption of the service by service consumers” as recited in the claim. However, Rogers clearly teach: “implementations of the present disclosure are described in detail herein with reference to example training data, which includes a data set of models of automotive vehicles (e.g., models of sports cars provided as structured vehicle data published by the U.S. Department of Energy). It is contemplated, however, that implementations of the present disclosure can be realized using any appropriate training data”. See Paragraph [0022].  As evidence, in same field of endeavor, Fano teaches a training system for customer model using a “training database that contains historical shopping data for a plurality of customers. The historical shopping data may include: name of the customer, address, dates and times of shopping events, items purchase and price paid for shopping events, promotional offers received”. See paragraph [0046]. It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Fano into the teachings of Rogers by applying the method taught by Rogers to a training database that contains historical shopping data for a plurality of customers taught by Fano. The motivation to do so is to build customer models using historical shopping data for a plurality of customers (Fano, see abstract).

Regarding claim 2, 11, 20, the combination of Rogers and Fano discloses, comprising: based on the feature vectors, generating, by the computing device, an additional graph; and based on the additional graph, selecting, by the computing device, the subset of the feature vectors (Rogers: the label ensemble matrix 218 may provide respective sets of labels, e.g., labels1, …, labelsp; see 218 of fig.2A and para.35. See “first visualization” and “second visualization” for guiding the data labeling process in para.41—para.43).  

Regarding claim 3, 12, the combination of Rogers and Fano discloses, comprising: for each node of the additional graph, determining, by the computing device, a k-nearest neighbor; and based on the k-nearest neighbors for each node of the additional graph, clustering, by the computing device, the nodes of the additional graph, wherein the subset of the feature vectors is selected based on the clustering of the nodes of the additional graph (Rogers: the label ensemble matrix 218 may provide respective sets of labels, e.g., labels1, …, labelsp; see 218 of fig.2A and para.35. See “first visualization” and “second visualization” for guiding the data labeling process in para.41—para.43).  

Regarding claim 4, 13, the combination of Rogers and Fano discloses, comprising: selecting, by the computing device, a node from each cluster, wherein the subset of the feature vectors is selected based on the node from each cluster (Rogers: based on the label ensemble matrix and the similarity level, for unlabeled data, “unlabeled data correlative features are mapped to regions near label”; see para.59 lines 1-18. See “first visualization” and “second visualization” for guiding the data labeling process in para.41—para.43).  

Regarding claim 5, 14, the combination of Rogers and Fano discloses, wherein the classifier is a random forest classifier (Rogers: the labeled data remains randomly distributed in clustering; see para.59).  

Regarding claim 6, 15, the combination of Rogers and Fano discloses, wherein generating the dissimilarity matrix comprises: determining, by the computing device, a similarity matrix based on applying the feature vectors that are not included in the subset of the feature vectors to the classifier, wherein the dissimilarity matrix is based on the similarity matrix (Rogers: see para.59).
  
Regarding claim 7, 16, the combination of Rogers and Fano discloses the method of claim 1, wherein determining the second label for each node of the graph comprises: for each node of the graph, determining, by the computing device, a k-nearest neighbor (Rogers: see 218 of fig.2A. See “first visualization” and “second visualization” for guiding the data labeling process in para.41—para.43).  

Regarding claim 8, 17, the combination of Rogers and Fano discloses, comprising: training, by the computing device using machine learning, a model using the feature vectors and the training label for each feature vector (Rogers: see para.14 lines 1-3).  

Regarding claim 9, 18, the combination of Rogers and Fano discloses, comprising: determining, by the computing device, a level of accuracy of the second label,Filed: January 15, 2020Page: 4of12 wherein the training label are based on the level of accuracy of the second label (Rogers: see para.43 lines 1-4).  

Regarding claim 10, 19, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        6/21/2022